Appleton, J.
— The object of statute 1844, c. 117, § 3, was to enable the husband to control the estates of the wife, with her consent, without which it is clear, that by its other provisions he would have no such right. This section provides, that “ any married woman, possessing property by virtue of this Act, may release to the husband the right of control of such property, and he may receive and dispose of the income thereof, so long as the same shall be appropriated for the mutual benefit of parties.” It is apparent, that the title was to remain in the wife, and that when controlled by the husband its beneficial use was to be for “ the mutual benefit of the parties.” The object of the statute was to confer on the husband the management of the property within prescribed limits with the consent of the wife and under authority derived from her. The “ control” was to remain only while the “ income” was appropriated for the “ mutual benefit of the parties.” The right of action for any injury to the property over which the husband was exercising control, would have been in the wife equally after such release as before. It in no way affects the right of action. The *300instruction, if given as requested, would have been erroneous and was properly refused.
No objections are urged against the instructions given. It is not therefore, necessary to examine them particularly, as their correctness is not made a matter of question.
Exceptions overruled. —

Judgment on the verdict.